 

MEDIA GROUP

Sold To:
Conway Olejniczak & Jerry S.C. - CU80037909
PO Box 23200

Green Bay,WI 54305

Bill To:

Conway Olejniczak & Jerry S.C. - CU80037909
PO Box 23200

Green Bay,WI 54305

STATE OF WISCONSIN CIRCUIT COURT
MANITOWOC COUNTY AMENDED
PUBLICATION SUMMONS

Case No. 2018 CY 561

ANDREW L COLBORN, Plaintiff,

incle
Los Gatos, CA 95032, CHROME MEDIA, LLG,
formerty known aa SYNTHESIS FILMS, LLC,
16821 Verdura Bivd., Ste. 500 Ending, CA 91436
LAURA RICCIARDI and MOIRA DEMOS,
Defendants.

THE STATE OF WISCONSIN, to each person
named above as a Defendant:
You are hereby notified that the Plaintiff! named
above has fied a lawsuit or other legal action
against you.
Within 40 days of March 13, 2019, you must
respond with a written demand for a copy of ihe
complaint. The demand must be sent or delivered
to the Court, whose address is 1010 S. 8th Sieat,
Manitowos, Wi 54220, and to Plaintill's attorneys.
Law Firm of, Conway, Olajniczak & Jerry, 3.C.,
whose address Ii 231 South Adama Street, P.O,
Box 23200, Green Bay, Wisconsin, 64305-3200;

LAW FIRM OF CONWAY, OLEJNICZAK 4
JERRY, 5.C. ‘Attomeys for Plaintiff, Andrew L.
Colbom

By: Electronicaty signed by George Burnett
POST OFFICE ADDRESS:

231 8. Adams Streat

Green Bay, Wi 64301

P.O, Box 23200

Groen Bay, Wi 64305-3200

Phone: (920) 437-0476

Fax: (920) 437-2868

Stale Bar No. 1005964

#3058468

GRIESBACH LAW OFFICES, LLC

By: rgctronicaty oon by Michael C. Griesbach
C. Griesbach

State Ser No Ot No, 01012769
Offices,

Law LL
PO Box 2047
Manitowoc, WI 54221-2047
(920) 320-1358
SCHOTT, BUBLITZ & ENGEL, 5.c,
By: Electronically signed by April Rockslead
Barker
April Rockstead

Barker
Stete Bar No, 1026183

(262-827-1700
LA TIMES 313, 4/20, 427, 4/2019 96183607

Case 1:19-cv-00484-PP

RECEIVED App “9 2019

6183607 - Los Angeles Times
‘ Page 2 of 2

Filed 04/10/19 Page 1of2 Document 25
Los Anacles Times
MEDIA GROUP

 

PROOF OF PUBLICATION
(2015.5 C.C.P.)

STATE OF ILLINOIS
County of Cook

| am a citizen of the United States and a resident of the County aforesaid; Iam over the age of
eighteen years, and nota party to or interested in the action for which the attached notice was published.

| am a principal clerk of the Los Angeles Times, which was adjudged a newspaper of general circulation on
May 21, 1952, Cases 598599 for the City of Los’Angeles, County of Los Angeles, and State of California. Attached

   

 

160 N Stetson Avenue
Chicago, IL 60601

6183607 - Los Angeles Times
Page 1 of 2

Case 1:19-cv-00484-PP_ Filed 04/10/19 Page 2 of 2 Document 25
